Exhibit 10
                                    GOVERNOR             GREG        ABBOTT



March 29 2020
                                                           FILED IN ThE OFHOE
                                                              SECRETARY OF STATE
                                                                                ‘CLOCz




The Honorable Ruth R. Hughs
Secretary of State                                              Secozai’y   O   State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-12 relating to roadway screening and self-quarantine
        during the COVID- 19 disaster.

The original executive order is attached to this letter of transmittal.


Respectfully submitted,




             lerk to the Governor



Attachment




             POST OFFICE Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VoICE) DIAL 7-1-1 foR RELAY SERVICES
                                         BY THE
                      GOVERNOR OF THE STATE OF TEXAS

                                  Executive Department
                                      Austin, Texas
                                     March 29, 2020


                                 EXECUTIVE ORDER
                                      GA12

  Relating to roadway screening and self-quarantine      during the COVID-19 disaster.




WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
 13, 2020, certifying under Section 4 18.014 of the Texas Government Code that the novel
coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the
State of Texas; and

WHEREAS, the Commissioner of the Texas Department of State Health Services has
determined that COVTD-19 represents a public health disaster within the meaning of
Chapter 81 of the Texas Health and Safety Code; and

WHEREAS, I issued Executive Order GA-08 on March 19, 2020, Executive Order GA-
09 on March 22, 2020, Executive Order GA- 10 on March 24, 2020, and Executive Order
GA-i 1 on March 26, 2020, all in response to the COVID-19 disaster; and

WHEREAS, many cases of COVTD-l9 in the State of Texas were caused by people who
transmitted the virus to Texans after traveling here from other states and countries; and

WHEREAS, Executive Order GA-il imposed a mandatory self-quarantine of 14 days for
air travelers flying to Texas from certain areas experiencing substantial community
spread of COVD-19, including the City of New Orleans; and

WHEREAS, Texas shares a border with Louisiana; and

WHEREAS, on March 26, 2020, the Governor of Louisiana proclaimed that “the
COVID-19 outbreak in Louisiana has expanded significantly;” and

WHEREAS, on March 27, 2020, the Governor of Florida extended his quarantine to
cover people traveling from Louisiana by roadways; and

WHEREAS, the “governor is responsible for meeting        the dangers to the state and
                                                        ...




people presented by disasters” under Section 418.0 11 of the Texas Government Code,
and the legislature has given the governor broad authority to fulfill that responsibility;
and

WHEREAS, under Section 4 18.012, the “governor may issue executive orders
hav[ingJ the force and effect of law;” and

WHEREAS, under Section 418.017(a), the “governor may use all available resources of


                                                                         FILED IN THE OFFICE OF THE
                                                                            SECRETARY OF STATE
                                                                           -      3cpM O’CLOCK
                                                                               MAR 29 2020
Governor Greg Abbott                                                        Executive Order GA-12
March 29, 2020                                                                              Page 2




    state government and of political subdivisions that are reasonably necessary to cope with
    a disaster;” and

   WHEREAS, under Section 418.018(c), the “governor may control ingress and egress to
   and from a disaster area and the movement of persons and the occupancy of premises in
   the area;” and

   WHEREAS, under Section 4 18.173, failure to comply with any executive order issued
   during the COVLD-19 disaster is an offense punishable by a fine not to exceed $1,000,
   confinement in jail for a term not to exceed 180 days, or both fine and confinement.

    NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
    authority vested in me by the Constitution and laws of the State of Texas, do hereby
    order the following on a statewide basis effective at noon on March 30, 2020:

     Ever person who enters the State of Texas through roadways from Louisiana,
     or from any other state as may be proclaimed hereafter, shall be subject to
     mandatory self-quarantine for a period of 14 days from the time of entry into
     Texas or the duration of the person’s presence in Texas, whichever is shorter.
     This order to self-quarantine shall not apply to people traveling in connection
     with commercial activity, military service, emergency response, health
     response, or critical-infrastructure functions, as may be determined by the
     Texas Division of Emergency Management. Each person covered by this order
     to self-quarantine shall be responsible for all associated costs, including
     transportation, lodging, food, and medical care.

     The Texas Department of Public Safety (DPS) shall enforce this executive
     order along the Texas-Louisiana border. Using a form to be prescribed by
     DPS, each covered person shall designate a quarantine location in Texas, such
     as a residence or a hotel, and provide a full name, date of birth, home address,
     telephone number, and driver license or passport information. DPS Troopers,
     or other approved peace officers, will collect a completed form from a covered
     person and verify it against the person’s driver license or passport. Providing
     false information on this form is a criminal offense under Section 37.10 of the
     Texas Penal Code. Questions about this form should be directed to DPS by
     calling (800) 525-5555.

     A covered person shall proceed directly to the designated quarantine location
     entered on the DPS form. Any covered person exhibiting symptoms of
     COVID-19 shall be escorted to the designated quarantine location by a DPS
     Trooper.

     A covered person shall remain in the designated quarantine location for a
     period of 14 days or the duration of the person’s presence in Texas, whichever
     is shorter, leaving only to seek medical care or to depart from Texas. During
     that period, a covered person shall not allow visitors into or out of the
     designated quarantine location, other than a health department employee,
     physician, or health care provider, and shall not visit any public spaces.

     DPS Special Agents will conduct unannounced visits to designated quarantine
     locations to verify compliance by confirming the physical presence of covered
     persons. Any failure to comply with this order to self-quarantine shall be a
     criminal offense punishable by a fine not to exceed $1,000, confinement in jail

                                                                        FILED tN THE OFFICE OF THE
                                                                           SECRETA,Y OF STATE
                                                                                        O’CLOCK
                                                                             MAR 2 9 2020
Governor Greg Abbott                                                         Executive Order GA-12
March 29, 2020                                                                               Page 3




     for a term not to exceed 180 days, or both.

   This executive order shall remain in effect and in full force until modified, amended,
   rescinded, or superseded by the governor.



                                                   Given under my hand this the 29th
                                                   day of March, 2020.




   ATTES          Y:




   R TH R HUGHS
   Secretary of State




                                                                         FILED IN THE OFFICE OF THE
                                                                            SECRETARY OF STATE
                                                                                tVO’CLOCK
                                                                              MAR 2 9 2020
